     Case 1:16-cv-00988-NONE-GSA Document 77 Filed 06/25/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   SALADIN RUSHDAN aka                                     1:16-cv-00988-NONE-GSA (PC)
     ROBERT STANLEY WOODS,
12
                         Plaintiff,                          ORDER DENYING MOTION FOR
13                                                           APPOINTMENT OF COUNSEL
             v.
14                                                           (Document #75)
     D. DAVEY, et al.,
15
                         Defendants.
16

17           On June 23, 2020, plaintiff filed a motion seeking the appointment of counsel. Plaintiff

18   does not have a constitutional right to appointed counsel in this action, Rand v. Rowland, 113

19   F.3d 1520, 1525 (9th Cir. 1997), and the Court cannot require an attorney to represent plaintiff

20   pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern

21   District of Iowa, 490 U.S. 296, 298, 109 S.Ct. 1814, 1816 (1989). However, in certain

22   exceptional circumstances the Court may request the voluntary assistance of counsel pursuant to

23   section 1915(e)(1). Rand, 113 F.3d at 1525.

24           Without a reasonable method of securing and compensating counsel, the Court will seek

25   volunteer counsel only in the most serious and exceptional cases. In determining whether

26   “exceptional circumstances exist, the district court must evaluate both the likelihood of success of

27   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

28   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

                                                         1
     Case 1:16-cv-00988-NONE-GSA Document 77 Filed 06/25/20 Page 2 of 2

 1          In the present case, the Court does not find the required exceptional circumstances.

 2   Plaintiff argues that his physical disabilities, the Coronavirus outbreak, and his incarceration

 3   make it very difficult to litigate his case. While these conditions are challenging, these conditions

 4   alone do not make plaintiff’s case exceptional under the law. While the Court has found that

 5   “Plaintiff states a cognizable claim against defendant Casas for use of excessive force in violation

 6   of the Eighth Amendment,” this finding is not a determination that plaintiff is likely to succeed on

 7   the merits, and at this juncture the court cannot make a determination that plaintiff is likely to

 8   succeed on the merits. (ECF No. 29 at 9:13-14.) Plaintiff’s excessive force claims are not

 9   complex, and based on a review of the record in this case, plaintiff is able to adequately articulate

10   his claims. Thus, the Court does not find the required exceptional circumstances, and plaintiff’s

11   motion shall be denied without prejudice to renewal of the motion at a later stage of the

12   proceedings.

13          For the foregoing reasons, plaintiff’s motion for the appointment of counsel is HEREBY

14   DENIED, without prejudice.

15
     IT IS SO ORDERED.
16

17      Dated:      June 25, 2020                           /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28

                                                      2
